Citation Nr: 0942642	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  09-09 908	)	DATE
	)
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a higher initial rating for peripheral 
neuropathy of the left lower extremity.

2.  Entitlement to a higher initial rating for peripheral 
neuropathy of the left upper extremity.

3.  Entitlement to a higher initial rating for peripheral 
neuropathy of the right upper extremity.

4.  Entitlement to service connection for a left leg 
disability other than peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1967 to 
June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

In the July 2008 decision, the RO, among other things, 
granted service connection for peripheral neuropathy for each 
of the four extremities with an assigned disability rating of 
10 percent for each extremity.  Additionally, a claim of 
service connection for a left leg disability was denied.  
Later in July 2008, the Veteran filed a notice of 
disagreement (NOD) with certain matters of the decision.  The 
RO issued a statement of the case (SOC) in March 2009.  The 
RO determined that the Veteran had appealed for higher 
initial ratings for peripheral neuropathy of the left lower 
extremity, right upper extremity, and left upper extremity.  
The SOC was limited to these three rating issues.  

The Veteran requested a hearing before a member of the Board 
in a March 2009 substantive appeal.  A videoconference 
hearing was scheduled for November 4, 2009, at the RO in 
North Little Rock.  On that day, the Veteran cancelled his 
hearing and he submitted a written request that the three 
issues developed by the RO regarding the initial ratings for 
peripheral neuropathy be withdrawn.  




FINDING OF FACT

On November 4, 2009, prior to the promulgation of a Board 
decision in the appeal, the Board received notification from 
the appellant, through his authorized representative, that a 
withdrawal of the appeal of the peripheral neuropathy rating 
issues was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant has withdrawn the appeal 
of the issues developed by the RO and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the claims for higher initial ratings for 
peripheral neuropathy of the left lower extremity, the left 
upper extremity, and the right upper extremity is dismissed.


REMAND

In his July 2008 NOD, the Veteran stated that he disagreed 
with the July 2008 decision regarding the left leg.  He 
referred to an injury caused by a gunshot wound in Vietnam.  
The Veteran's statement can reasonably be construed as a 
timely filed NOD with the denial of the claim of service 
connection for a left leg disability in the July 2008 
decision.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.201, 20.302 (2009).  The claim appears to be for a left 
leg disability distinct from service-connected peripheral 
neuropathy of the left lower extremity.  The Veteran said as 
much when he withdrew the other three issues on appeal and 
requested that a claim for a left leg disability due to a 
gunshot wound be remanded to the RO for further 
consideration.  Thus, the Board has rephrased the issue as 
stated on the title page.

A SOC is required when a claimant protests a determination.  
38 C.F.R. § 19.26 (2009).  To date, no SOC has been furnished 
regarding the claim of service connection for a left leg 
disability other than peripheral neuropathy of the left lower 
extremity.  Therefore, the issuance of a SOC is required and 
the Board must remand the issue for such an action.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, this issue is REMANDED for the following action:

Prepare a statement of the case in 
accordance with 38 C.F.R. § 19.29 (2009) 
regarding the claim of service connection 
for a left leg disability other than 
peripheral neuropathy of the left lower 
extremity.  This is required unless the 
matter is resolved by granting the full 
benefit sought, or by the Veteran's 
withdrawal of the notice of disagreement.  
If, and only if, the Veteran files a 
timely substantive appeal should the 
issue be returned to the Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


